In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Kings County (Harkavy, J.), dated June 11, 2003, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
Contrary to the plaintiffs’ contention, in this case alleging a slip and fall on wet stairs, the defendant made out its prima facie case for summary judgment by showing that it neither ere*641ated nor had actual or constructive notice of the wet stairs. The plaintiffs’ evidence submitted in opposition thereto was insufficient to raise a triable issue of fact (see Birthwright v Málverne Union Free School Dist., 295 AD2d 549 [2002]; Spagnola v Trump Taj Mahal, 261 AD2d 604 [1999]; Prisco v Long Is. Univ., 258 AD2d 451, 452 [1999]; see also Rivas v 525 Bldg. Co., 306 AD2d 337 [2003]; Capra v Waldbaum’s Inc., 272 AD2d 497 [2000]; see generally Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Gordon v American Museum of Natural History, 67 NY2d 836 [1986]).
In light of this determination, we need not reach the defendant’s remaining contention. Florio, J.P., Adams, Cozier and Lifson, JJ., concur.